                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                 MEDFORD DIVISION

LISA ANDREWS,
      Plaintiff,
                                                              Case No: 1:18-cv-00309-CL
v.
COMMISSIONER,                                                 OPINION & ORDER
SOCIAL SECURITY
ADMINISTRATION,
     Defendant.



        Before the Court is Plaintiffs Unopposed Motion (#18), seeking an award of

$7,946.79 in attorney's fees and $400 in costs. For the reasons set forth in the motion and

supporting declaration, IT IS HEREBY ORDERED as follows:

     1. Plaintiff is granted attorney's fees in the amount of $7,946.79 in attorney fees under the

        Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, and $400 in costs under 20

        U.S.C. 1920 and 31 U.S.C. § 1304. Any award ofEAJA fees shall be subject to offset

        under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)) pursuant to Astrue

        v. Ratliff, 130 S. Ct. 2521, 2528-29 (2010); and

     2. If Plaintiff's counsel receives attorney fees under both the EAJA and 42 U.S.C. § 406(b)

        of the Social Security Act, Plaintiff's counsel shall refund the s

IT IS SO ORDERED.




                                               MARK D. CLARKE
                                               United States Magistrate Judge
